Citation Nr: 1004267	
Decision Date: 01/28/10    Archive Date: 02/16/10

DOCKET NO.  09-25 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from July 1945 to November 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2008 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.

A motion to advance this case on the Board's docket was 
received by the Board in December 2009, and granted in 
January 2010, for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2009).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran is seeking entitlement to service connection for 
bilateral hearing loss and tinnitus.  In particular, he 
claims that he was exposed to loud noise from firearms, 
grenades, tank, and artillery fire during his military 
service.  

Historically, the Veteran served on active duty in the Army 
from July 1945 to November 1946.  His report of separation 
listed his inservice specialty (MOS) as message center 
clerk.  A separation qualification record indicated that he 
spent 3 months with "Basic" as his MOS, followed by 13 
months with "Clerk" as his MOS.  The Veteran's November 
1946 separation examination noted that his ears were normal.  
The report also listed his hearing acuity as 15/15, 
bilaterally, on whispered voice testing.

An October 2006 private audiological examination revealed 
severe sensorineural hearing loss in the right ear and mild 
sloping to moderately/severe sensorineural hearing loss in 
the left ear.  

A July 2007 private medical opinion letter noted the 
Veteran's history of noise exposure during his military 
service.  The private physician noted that the Veteran was 
exposed to impulse noise during service, and that this type 
of noise is usually the result of a sudden release of energy 
such as an explosion or weapon fire.  The examiner further 
indicated that under military conditions or training, 
impulse noises usually occur in relatively quite 
backgrounds.  The examiner then opined that it was "highly 
likely" that the Veteran's hearing loss "can be 
attributed" to noise exposure while he served in the 
military.

In disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2), 38 
C.F.R. § 3.159(c)(4)(i); see also McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

Under the circumstances of this case, the Board concludes 
that the RO should schedule the Veteran for a VA examination 
to address the etiology of his current bilateral hearing 
loss and complaints of tinnitus.  The June 2007 private 
medical opinion meets the low threshold of the third prong 
in McLendon.  The Board also finds, however, that this 
opinion does not warrant the grant of service connection 
herein.  Specifically, the opinion appears to rest 
exclusively on statements made by the Veteran, was not based 
on a complete review of available records, including the 
November 1946 separation examination, and also failed to 
discuss the Veteran's 


post service noise exposure history, including his extended 
post service employment as a police trooper.  

In a June 2007 statement, the Veteran indicated that he 
retired after 25 years as a Michigan State trooper.  
Thereafter, he reported working for 10 years as a protective 
service officer.  As these positions are related to public 
safety, the Board finds that it is very likely that the 
Veteran underwent physical examinations pursuant to this 
employment.  Thus, the RO, with the assistance of the 
Veteran, should attempt to obtain these records.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify 
all VA and non-VA medical providers who 
have treated or examined him for 
bilateral hearing loss or tinnitus since 
his discharge from the service, to 
include any available physical 
examination records from the Veteran's 
former employers, including the Michigan 
State Police.  The Veteran must be asked 
to complete a separate VA Form 21-4142 
for any physician or source of treatment 
or examination he may identify.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must 
notify the Veteran and his 
representative and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with 
respect to the claim.  The Veteran and 
his representative must then be given an 
opportunity to respond.

2.  The Veteran must be afforded the 
appropriate VA examination to determine 
the current existence and etiology of 
any bilateral hearing loss and tinnitus 
found.  The claims folder must be 
provided to and reviewed by the 
examiner.  All pertinent symptomatology 
and findings must be reported in detail.  
Any indicated diagnostic tests and 
studies, to include an audiogram, must 
be accomplished.  Specifically, the 
results of the audiological evaluation 
must state, in numbers, the findings of 
puretone decibel loss at 500, 1000, 
2000, 3000, and 4000 Hertz, provide the 
puretone threshold average, and must 
also state the results of the word 
recognition test, in percentages, using 
the Maryland CNC test.  After a review 
of the examination findings and the 
entire evidence of record, the examiner 
must render an opinion as to whether any 
current hearing loss or tinnitus found 
is related to the Veteran's period of 
military service, or to any incident 
therein, to include as due to noise 
exposure.  The Veteran's military 
occupational specialty, his service 
treatment records, the objective medical 
findings on his November 1946 separation 
examination, post service audiological 
evaluations currently of record, the 
Veteran's history of inservice and post 
service noise exposure, including post 
service employment as a Michigan State 
trooper, his statements as to observable 
symptoms, and any other pertinent 
clinical findings of record, must be 
taken into account.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot 
provide the above requested opinion 
without resort to speculation, it must 
be so stated.  The report prepared must 
be typed.

3.  The RO must notify the Veteran that 
it is his responsibility to report for 
the scheduled examination and to 
cooperate in the development of these 
claims, and that the consequences for 
failure to report for a VA examination 
without good cause may include denial of 
the claims.  38 C.F.R. §§ 3.158, 3.655 
(2009).  In the event that the Veteran 
does not report for the scheduled 
examination, documentation must be 
obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It must also be 
indicated whether any notice that was 
sent was returned as undeliverable.

4.  The examination report must be 
reviewed to ensure that it is in 
complete compliance with the directives 
of this remand.  If the report is 
deficient in any manner, the RO must 
implement corrective procedures.

5.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claims on appeal 
must be readjudicated.  If either claim 
remains denied, a supplemental statement 
of the case must be provided to the 
Veteran and his representative.  After 
the Veteran and his representative have 
had an adequate opportunity to respond, 
the appeal must be returned to the Board 
for appellate review.

6.  THE VETERAN'S APPEAL IS ADVANCED ON 
THE DOCKET.  This claim must be afforded 
expeditious treatment.  All claims 
remanded by the Board or by the 


Court of Appeals for Veterans Claims for 
additional development or other 
appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals 
for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).



